DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21 – 25, 28 -32, and 35 – 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt (US PgPub No. 2011/0109769). 
Regarding claim 21, Bhatt teaches a method, comprising: determining that temporal information generated for media captured at an imaging device includes incorrect time zone information (figure 6 items 610 - 640); based on the incorrect time zone information, obtaining time zone correction information from an electronic device connected to the imaging device (figure 6 and paraphs 0008 – 0010; GPS; wherein based on the incorrect time zone information, obtaining time zone correction information from an electronic device connected to the imaging device); and updating, at the imaging device, a timestamp for the media according to a time zone offset determined based on the time zone correction information (abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; adjusting wherein updating, at the imaging device, a timestamp for the media according to a time zone offset determined based on the time zone correction information.

Regarding claim 22, as mentioned above in the discussion of claim 21, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein determining that the temporal information generated for the media includes the incorrect time zone information comprises: determining a first time zone within which the media is captured (figure 6 and paraphs 0008 – 0010; GPS determining a first time zone within which the media is captured); and determining that a second time zone associated with the temporal information is different from the first time zone (figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; adjusting wherein determining that a second time zone associated with the temporal information is different from the first time zone).

Regarding claim 23, as mentioned above in the discussion of claim 22, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the first time zone is determined using geolocation coordinates of the electronic device after the media is captured  (figure 6 and paraphs 0008 – 0010; GPS wherein the first time zone is determined using geolocation coordinates of the electronic device after the media is captured).

Regarding claim 24, as mentioned above in the discussion of claim 23, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the second time zone represents an unknown time tag associated with the temporal information, and wherein the time zone correction information is derived from a geolocation network accessible by the electronic device (figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; adjusting wherein the second time zone represents an unknown time tag associated with the temporal information, and wherein the time zone correction information is derived from a geolocation network accessible by the electronic device).

Regarding claim 25, as mentioned above in the discussion of claim 21, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the determination that the temporal information includes the incorrect time zone information is based on a battery event detected for a battery used by an internal clock of the imaging device (paragraph 0002 note: camera is powered by internal power; also figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; wherein the determination that the temporal information includes the incorrect time zone information is based on a battery event detected for a battery used by an internal clock of the imaging device).

Regarding claim 28, as mentioned above in the discussion of claim 21, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the media includes first media associated with a first timestamp and second media associated with a second timestamp, and wherein updating the timestamp for the media according to the time offset determined based on the time zone correction information comprises: updating the first timestamp and the second timestamp according to the time zone offset (figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; wherein the media includes first media associated with a first timestamp and second media associated with a second timestamp, and wherein updating the timestamp for the media according to the time offset determined based on the time zone correction information comprises: updating the first timestamp and the second timestamp according to the time zone offset).

Regarding claim 29, Bhatt teaches an apparatus (paragraph 0002; camera), comprising: a memory (paragraphs 0045, and 0051 - 0052); and a processor configured to execute instructions stored in the memory (paragraphs 0004 – 0006, 0049 – 0052; a processor configured to execute instructions stored in the memory) to: capture media (abstract also paragraphs 0004- 0009; image); generate temporal information for the media (figure 6 items 610 - 640); based on the temporal information including incorrect time zone information, obtain time zone correction information from an electronic device (figure 6 and paraphs 0008 – 0010; GPS; based on the temporal information including incorrect time zone information, obtain time zone correction information from an electronic device); determine a time zone offset based on the time zone correction information; and apply the time zone offset to the temporal information (abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; determine a time zone offset based on the time zone correction information; and apply the time zone offset to the temporal information).

Regarding claim 30, as mentioned above in the discussion of claim 29, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the time zone correction information identifies a time zone within which the media is captured and is determined using geolocation coordinates of the electronic device (figure 6, abstract and paragraphs 0008 - 0010, 0013, 0022, 0029, 0039 - 0041; GPS wherein the time zone correction information identifies a time zone within which the media is captured and is determined using geolocation coordinates of the electronic device).

Regarding claim 31, as mentioned above in the discussion of claim 30, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the time zone is a first time zone and the instructions include instructions to: determine that the temporal information includes the incorrect time zone information based on a second time zone associated with the temporal information being different from the first time zone (figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; wherein the time zone is a first time zone and the instructions include instructions to: determine that the temporal information includes the incorrect time zone information based on a second time zone associated with the temporal information being different from the first time zone).

Regarding claim 32, as mentioned above in the discussion of claim 31, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches the apparatus comprising an internal clock, wherein the determination that the temporal information includes the incorrect time zone information is based on a battery event detected for a battery used by the internal clock (paragraph 0002 note: camera is powered by internal power; also figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; wherein the apparatus comprising an internal clock, wherein the determination that the temporal information includes the incorrect time zone information is based on a battery event detected for a battery used by the internal clock).
Regarding claim 35, as mentioned above in the discussion of claim 29, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the media includes first media associated with a first timestamp, second media associated with a second timestamp, and third media associated with a third timestamp, and wherein the instructions to apply the time zone offset to the temporal information include instructions to: update the first timestamp and the third timestamp according to the time zone offset (figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; wherein the media includes first media associated with a first timestamp, second media associated with a second timestamp, and third media associated with a third timestamp, and wherein the instructions to apply the time zone offset to the temporal information include instructions to: update the first timestamp and the third timestamp according to the time zone offset).

Regarding claim 36, Bhatt teaches a non-transitory computer readable medium storing instructions that, when executed, cause at least one processor (paragraphs 0044 – 0052) to: obtain time zone correction information from an electronic device based on temporal information generated for media captured at an imaging device including incorrect time zone information (figure 6 and paraphs 0008 – 0010; GPS; obtain time zone correction information from an electronic device based on temporal information generated for media captured at an imaging device including incorrect time zone information); and update the temporal information at the imaging device based on the time zone correction information (figure 6 also abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; update the temporal information at the imaging device based on the time zone correction information).

Regarding claim 37, as mentioned above in the discussion of claim 36, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the instructions, when executed, cause the at least one processor to: based on a battery event detected for the imaging device, determine that the temporal information includes the incorrect time zone information (paragraph 0002 note: camera is powered by internal power; also figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; wherein the instructions, when executed, cause the at least one processor to: based on a battery event detected for the imaging device, determine that the temporal information includes the incorrect time zone information).

Regarding claim 38, as mentioned above in the discussion of claim 37, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the instructions to determine that the temporal information includes the incorrect time zone information, when executed, cause the at least one processor to: determine a first time zone within which the media is captured using geolocation coordinates of the electronic device (figure 6 and paraphs 0008 – 0010; GPS; determine a first time zone within which the media is captured using geolocation coordinates of the electronic device); and determine that a second time zone associated with the temporal information is different from the first time zone (figure 6, abstract and paragraphs 0009, 0013, 0022, 0029, 0039 - 0041; determine that a second time zone associated with the temporal information is different from the first time zone).

Regarding claim 39, as mentioned above in the discussion of claim 38, Bhatt teaches all of the limitations of the parent claim.  Additionally, Bhatt teaches wherein the first time zone is determined after the media is captured (figure 6 and paraphs 0008 – 0010; GPS wherein the first time zone is determined after the media is captured).

Allowable Subject Matter
Claims 26 – 27, 33 – 34, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 26:  “detecting the battery event based on a battery drain cycle threshold for the battery” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

	The following is a statement of reasons for the indication of allowable subject matter for claim 27:  “wherein a capture sequence of the media is maintained across multiple battery events including the battery event using battery drain cycle identifiers assigned to the media” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 33:  “wherein a capture sequence of the media is maintained across multiple battery events including the battery event using battery drain cycle identifiers assigned to the media” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 34, these claims are also objected to as being dependent from objected claim 33.

The following is a statement of reasons for the indication of allowable subject matter for claim 40:  “detect the battery event based on a battery drain cycle threshold for the battery” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irie (US patent No. 2013/0144522) teaches a system to detect time zones in different locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
04/12/2022